DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The present application claims priority of provisional application 62/775790 filed 12/05/2018.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 

	Response to Arguments/Amendments
4.	Regarding the prior art rejection, the Applicant’s arguments relating to the newly amended claims have been fully considered, and are persuasive. See section 6 below for details. 

REASONS FOR ALLOWANCE
5.	Claims 1, 3 – 4, 6 – 16, 18 – 19, and 21 - 34 are allowed.
Reasons For Allowance Over Prior Art
6.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of a UE assistance information IE including a delay budget report indicating a preference to adjust a connected mode DRX configuration, and also the UE’s preferred configurations for the DRX long and short cycles, the DRX inactivity timer, and the DRX short timer. The newly amended portion of the independent claims discussing the DBR is not taught by the previously cited prior art, 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812231) in view of Ahn (US 20130242833 A1), but would be disclosed by Oyman (US 20190215729 A1) at paragraph [0166]. However, the Examiner finds the Applicant’s argument that 3GPP does not disclose the UE AI IE including preferred parameters for both of the DRX short and long cycles to be persuasive. 3GPP discloses (see Table 1) that the UE AI IE can include the UE’s “desired lengths of DRX cycle”; the Applicant is correct that this does not explicitly disclose a desired length for both a short or long cycle. The Examiner does not believe that one of ordinary skill would have found it obvious to import a fourth reference to cover this deficiency. The Examiner believes that Oyman in view of 3GPP and Ahn is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1, 3 – 4, 6 – 16, 18 – 19, and 21 – 34 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464         

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464